Citation Nr: 0916459	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  05-10 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
syndrome with disc degeneration, currently evaluated as 20 
percent disabling. 
 
2.  Entitlement to an increased (compensable) rating for 
right second metacarpal fracture residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from March 1984 to February 
1992.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 2002 
rating decision of the VA Regional Office in Jackson, 
Mississippi that denied increased ratings for the service-
connected low back disorder, and right second metacarpal 
fracture residuals. 

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

After review of the evidence, the Board finds that further 
development is indicated before disposition of issues that 
have been appealed.

Specifically, the record reflects that increased ratings for 
service-connected low back and right hand finger disorders 
were denied by a rating action dated in November 2002.  A 
notice of disagreement to that rating decision was received 
in September 2003.  The record does not show that the Veteran 
has been provided a statement of the case in furtherance of 
his appeal.  A remand is thus required to allow the RO the 
opportunity to issue a statement of the case. See 38 C.F.R. 
§ 19.30 (2008); Manlincon v. West, 12 Vet. App. 238, 240- 41 
(1999).

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and 
ensure that all actions required by 
the Veterans Claims 


Assistance Act of 2000 (VCAA) are 
completed with respect to the 
issues of entitlement to increased 
ratings for chronic low back 
disability and right second 
metacarpal fracture residuals.  The 
RO should ensure that the 
notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008) and the relevant criteria of 
Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008) and Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002) are fully met and complied 
with since the most recent duty-to-
assist letter in September 2003.

2.  The RO should issue a statement 
of the case to the Veteran that 
addresses the issues of entitlement 
to an increased rating for chronic 
low back disability and for right 
second metacarpal fracture 
residuals for which a notice of 
disagreement has been received.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


